DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 6 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claim 1 requires first and second rotators to rotate in a common direction. Light output from the second rotator will be substantially perpendicular to the prescribed polarization state. Dependent claim 3 requires the rotators to rotate the polarization state in opposite directions in contradiction to independent claim 1. Dependent claim 6 requires output from the second state is in the prescribed state rather than perpendicular to the prescribed state which occurs when the rotators rotate in a common direction as required by claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,756,607 (Watanabe).
For claim 1, Watanabe teaches an optical device (fig. 2), comprising: 
first and second 45 º Faraday rotators (fig. 2, 23 and 24 col. 4, line 66 – col. 5, line 4); and 
a 45 º  polarizer located between the first and second Faraday rotators (fig. 2, 26, col. 5, l. 41-50) such that light in a prescribed polarization state that is incident on the first 45 º  Faraday rotator traverses the first 45 º  Faraday rotator as well as the 45 º polarizer and the second 45 º Faraday rotator (fig. 2col. 5, l. 64 – col. 6, l. 19),
wherein the first and second 45 º Faraday rotators are arranged so that light in the prescribed polarization state (defined by polarizer 25, col. 5, l. 41-43) passes therethrough and is rotated by both the first and second 45 º Faraday rotators in a common direction (col. 4, l. 53-65).
For claim 4, Watanabe teaches the prescribed state is a linear polarization state (claim 1, “predetermined plane of polarization” is the same as “linear polarization”).
For claim 8, Watanabe teaches an optical device (fig. 2), comprising: 
first and second 45 º Faraday rotators (fig. 2, 23 and 24 col. 4, line 66 – col. 5, line 4); and 
a 45 º  polarizer located between the first and second Faraday rotators (fig. 2, 26, col. 5, l. 41-50) such that light in a prescribed polarization state that is incident on the first 45 º  Faraday rotator traverses the first 45 º  Faraday rotator as well as the 45 º polarizer and the second 45 º Faraday rotator (fig. 2col. 5, l. 64 – col. 6, l. 19),
wherein the first and second 45 º Faraday rotators are arranged so that light in the prescribed polarization state (defined by polarizer 25, col. 5, l. 41-43) is output from the second  45 º Faraday rotator in a second state orthogonal to the prescribed polarization state (via polarizer 29, col. 5, l. 41-61, polarizer 26 defines the prescribed polarization state while polarizer 29 ensure the output from the second 45 º Faraday rotator is orthogonal to the prescribed  polarization state).
Allowable Subject Matter
Claims 9-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 9, as well as 10 and 12-20 due to their dependency, are allowed because claim 9 has been amended to include previously indicated allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10/18/2022 with respect to independent claims 1 and 8 have been fully considered but they are not persuasive. Applicant asserts, at page 7, final paragraph that the two rotators only rotate light in the same direction with different wavelengths and “light of either wavelength that enters one of the Faraday rotators will not have its polarization rotated by the other Faraday rotator in the same direction.” However, applicant’s assertion is incorrect. While the rotators are tuned for 1250 and 1370 nm the rotators will none the less rotate other wavelengths in the same direction with some deviation Δθ from the 45 degrees of the designed wavelength (col. 6, lines 60-65).  Applicant asserts at page 8, third paragraph, that claim 8 is allowable based on a similar argument. However, as discussed above, the applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,483859 teaches cascading isolators in order to improve isolation (col. 7, l. 40-44).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828